       Case 7:20-cv-01899-PMH-AEK Document 46 Filed 08/20/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
J’Min A. Ward,

                                   Petitioner,                   DECISION AND ORDER

                 -against-                                       20 Civ. 1899 (PMH) (AEK)

P. Piccolo, Superintendent,

                                    Respondent.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.

        Petitioner J’Min A. Ward, proceeding pro se, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. ECF No. 1 (“Petition”). Currently before the Court is Petitioner’s

motion for release on bail. ECF Nos. 27-30, 36-39.

        Petitioner’s arguments in favor of the grant of bail are that (1) his Petition raises

substantial claims; and (2) extraordinary circumstances exist since Petitioner contracted COVID-

19 while in custody, and the best way to reduce the risk from COVID-19 in prisons is to reduce

the prison population by releasing inmates. See ECF No. 30 (Memorandum in Support of

Motion for Bail) 1; see also ECF Nos. 36-39. Respondent opposes the motion, arguing that since

Petitioner neither remained out on bail pending the determination of his state court appeal nor

received a short sentence, this is not a case where “the equities might favor the granting of such

relief.” ECF No. 33-1 ¶ 9. Additionally, Respondent opposes the grant of bail on the ground

that Petitioner’s claims do not warrant habeas relief. Id. ¶¶ 9-10.




        1
         Petitioner filed virtually the same memorandum in support at ECF No. 28, except that it
is missing a page that is included in ECF No. 30.
      Case 7:20-cv-01899-PMH-AEK Document 46 Filed 08/20/21 Page 2 of 4




       “[T]he federal courts have inherent authority to admit to bail individuals properly within

their jurisdiction.” Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001); see Grune v Coughlin, 913

F.2d 41, 43-44 (2d Cir. 1990). But the power of a federal court to grant bail to a habeas

petitioner “is a limited one, to be exercised in special cases only.” Mapp, 241 F.3d at 226. The

Second Circuit in Mapp explained that the “standard for bail pending habeas litigation is a

difficult one to meet,” and stated that a petitioner seeking bail “must demonstrate [1] that the

habeas petition raises substantial claims and [2] that extraordinary circumstances exist that make

the grant of bail necessary to make the habeas remedy effective.” Id. (quotation marks and

brackets omitted). “‘In short, the court asks whether this case is distinguishable from other

habeas corpus cases.’” Moore v. Vann, 9:20-CV-0012 (DNH), 2020 WL 2315694, at *1

(N.D.N.Y. May 11, 2020) 2 (alterations omitted) (quoting Jackson v. Bennett, No. 01-cv-8971

(NRB), 2002 WL 126679, at *1 (S.D.N.Y. Jan. 30, 2002)).

       Without deciding whether Petitioner has raised substantial claims in his Petition, the

Court concludes that Petitioner has not established the existence of extraordinary circumstances

that warrant the relief he seeks. 3 “The fact that petitioner is incarcerated in alleged violation of

his constitutional rights does not constitute an extraordinary circumstance.” Id.; see

generally Iuteri v. Nardoza, 662 F.2d 159, 162 (2d Cir. 1981) (reversing order granting bail and

finding “nothing unusual” about petitioner’s argument that, “if the habeas writ is granted, it will




       2
          In accordance with Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) and Local Rule 7.2 of
the Local Civil Rules of the United States District Courts for the Southern and Eastern Districts
of New York, a copy of this case, which is unpublished or only available by electronic database,
shall be simultaneously delivered to pro se Petitioner along with this Decision and Order.
       3
          Because of the two-pronged standard set forth in Mapp, it is not necessary for the Court
to reach the merits of the underlying Petition in this action in order to rule on the motion for bail.
Accordingly, nothing in this Order should be interpreted as a ruling on the merits of the Petition.


                                                   2
      Case 7:20-cv-01899-PMH-AEK Document 46 Filed 08/20/21 Page 3 of 4




mean that his incarceration . . . would have been without basis,” given that “[v]irtually all habeas

corpus petitioners argue that their confinement is unlawful”).

        Nor is the risk of transmission of COVID-19 in the prison system itself an extraordinary

circumstance in this context. Petitioner has provided proof that he was taking medication for

high blood pressure, see ECF No. 36 at 4, but this is not sufficient to establish that Petitioner is at

severe risk for a potentially lethal future outcome involving COVID-19. Indeed, the fact that

Petitioner already contracted COVID-19 during his incarceration, see ECF No. 30 at 7, belies

such an argument, and does not separately present an extraordinary circumstance warranting

release. Petitioner appears to have recovered from his COVID-19 infection, and he has made no

showing that he faces any particular heightened ongoing health risk from the virus. Notably,

while the standards are not the same, it is instructive that multiple courts in this district have

denied motions from federal inmates seeking compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A) in light of the COVID-19 pandemic where the petitioners had previously been

infected during their time in custody. See, e.g., United States v. Russo, 454 F. Supp. 3d 270, 279

(S.D.N.Y. 2020); United States v. Zubkov, 460 F. Supp. 3d 450, 457 (S.D.N.Y. 2020). “In sum,

petitioner has not made any showing that his is a ‘special case’ and that extraordinary

circumstances exist such that release is necessary to make the habeas corpus remedy effective.”

Moore, 2020 WL 2315694, at *2 (quotation marks and brackets omitted).




                                                   3
      Case 7:20-cv-01899-PMH-AEK Document 46 Filed 08/20/21 Page 4 of 4




       Accordingly, Petitioner’s motion for release on bail is DENIED. Again, the Court makes

no determination regarding the merits of any of the claims raised in the Petition.

Dated: August 20, 2021
       White Plains, New York
                                                     SO ORDERED.


                                                     ___________________________________
                                                     ANDREW E. KRAUSE
                                                     United States Magistrate Judge

       A copy of this Decision and Order has been mailed to Petitioner by Chambers.




                                                 4
